     Case 4:17-mj-00341-RCC-JR Document 161 Filed 03/04/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                      17-mj-00341-TUC-RCC (JR)
10                 Plaintiff,                        AMENDED ORDER
11    v.
12    Scott Daniel Warren,
13                 Defendant.
14
15
16         On motion of the United States of America, and good cause appearing,

17         IT IS ORDERED Granting the Motion to Dismiss Information (Doc. 156). The
18   Information against defendant, Scott Daniel Warren, is dismissed with prejudice.

19         Dated this 4th day of March, 2020.

20
21
22
23
24
25
26
27
28
